“\

Case 2:20-cv-01928-RJC Document 1-1 Filed 12/11/20 Page 1 of 12

he. 2 \ 12/16) Complaint and Request for Injunction

UNITED STATES DISTRICT COURT
for the

District of

Division

Case No. 2. 0O~W- | GID

(to be filled in by the Clerk’s Office)

 

— .
Lionda Oro\\nerS
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

=-V-

VBar\sora Pr. brane,
Say Wo Aa*
Vrayelers Tnsucance
Defendant(s)
(Write the full name of each defendant who is being sued. If the
naines of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page
with the full list of names.)

 

New Nero mee See ee” See See” eee Nee ner Nee eee” eee” Nee” See”

COMPLAINT AND REQUEST FOR INJUNCTION

L The Parties to This Complaint
A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed.
Naine Ti Tiyocdea (Srone rs
Street Address Bo = & Daehorst Orive
City and County New Castle, fvavdpnea Lawrele
State and Zip Code p 4A [ty | os
Telephone Number 2 jy. Sy j2-45575
E-mail Address 4, yo nde 524327 Ag 1a [ Con

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page 1 of 6
Case 2:20-cv-01928-RJC Document 1-1 Filed 12/11/20 Page 2 of 12

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. |

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

“Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

ooclavra fe. Krancn

 

BYTS Ad Priaski Kao
WesdsCoSyve ba sorence County
PA \w\oS
2a4_ Sa 410

PS Onn

 

K ony Ay aak
I

 

I>e4 Nacth Fecry [High was,
Mercer, Mercer comnty
PA_\u\2 1

Jad 41S 32530 and

 

Travelers tnsurance

Mid B\aainc Claims Service Center
(12 Washington lace Sutr 800
Pitts louieg Allegheny county

4a 15214
WlO- 3T7I- 738d

AMuicker@ travelers .camn
Ayden Vickery - Bo\sy

 

 

 

 

 

 

 

Page 2 of 6
Case 2:20-cv-01928-RJC Document 1-1 Filed 12/11/20 Page 3 of 12

Pro Se 2 Rev. 12/16) Complaint and Request for Injunction

WL.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
| |Federal question [ | Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case. Lom Wile (3
Beeaew oF canyrne* WY U5,.c BG Tost Oy Oeceem Sec. 3492

Cad Fers\, G2 FOCS.& SSW CLA GD Sremdard Br PramPt, fair a
ce AewN al Paley Go PC.S.A Secten UTS MpPitarlsie Setylemenr le.s

SEAGEVTACY Anayasy Rre\ws { S.c OY
Oeerivarytan ae Rredars re BN OF esas ig WS, ¢ DIA

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) To jor \ “ QB rene iS , is a citizen of the

State of (name) PennGy\v OM o.
¥ t

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual 2, arbaca WK. Lrancy an aj
The defendant, (name) Cot Wy Wada KK , is a citizen of
the State of (name) @) ey OSY [Yan VO . Or is acitizen of

 

(foreign nation)

 

Page 3 of 6
Case 2:20-cv-01928-RJC Document 1-1 Filed 12/11/20 Page 4 of 12

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Til.

 

b. If the defendant is a corporation
The defendant, (name) “Traye ler S inSJrance: is incorporated under
the laws of the State of (name) Mianecata , and has its

 

principal place of business in the State of (name) a v4..] Une K

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name) New Voy K

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Yyeta\ e258 aS \oSs, Fos damaces _
Case OF re Parcs, AAe\ cosy & yehsele

\ere Parole damage _\0SS oF umique velicle

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or-violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

A. Where did the events giving rise to your claim(s) occur? re y? nsy lvarna

 

B. What date and approximate time did the events giving rise to your claim(s) occur?
OAAQne-\ eanyvrockr A LI \asv\s .
TMS AACEe GorrAracd 4 ]/o| aohQ- Y | B02 \
MnSucance C\awws 7 [2030
Nemact< SNol\en, (Mee U, 209°

 

Page 4 of 6
Case 2:20-cv-01928-RJC Document 1-1 Filed 12/11/20 Page 5 of 12

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

P\coSe See Bached Com Cla ay Aak Tequesr
Sexe SMNEN ALITY WA SI Avan Aye xO AUCHON \alaa}e0

Mrclnae) WY kaons

 

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

Woe wenvcle sencdwr\ed fe ancean i rjap|oas.
LEAmdov® Se cely(ieve AS \u Saws Bam Dec 4, ose0.
NAW cN€ NAD ve KO Mei yoada HcavnenrsS, Ned
Pearter AGRON SD m\eace choeS mor maxe\, Odometer
Lmaulalie $Y ceP\ace velwvcle Ave Ya condi ion a4
Crem AMances. cyrrenddy LOwrVds TraAnsporvairor

Xo vsack oF United States (ost athe Olan les daily,

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

TA SION SA AW Sree achsn Pandiinc, asveame ef coor}
Remar davo a\neny Equn rox XO Wryrarda Beayners .
Twenda GeevvrerS Ao conduct lWusiness directly vor
PSESN Crediy UMA + Travelers FSvurande.

CoN CSNSarMWo DM Fac ow ards & Gacke+y \OSS: AY
ASeamnaces SETAC) SE CroaY and ANY relief coocy

APeMs BOPreOria

Page 5 of 6
Case 2:20-cv-01928-RJC Document 1-1 Filed 12/11/20 Page 6 of 12

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
{ agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

 

 

Date of signing: [/2-\- AaBeS
Signature of Plaintiff Quryendo. (anck hows
Printed Name of Plaintiff nN Ry O Mo. (Drown ers

 

B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney

 

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6

   
Case 2:20-cv-01928-RJC Document 1-1 Filed 12/11/20 Page 7 of 12

Tiyonda Brothers
3025 Pinehurst Drive
New Castle, PA 16105
814-812-5575

1 Oswick of Ren nsy lan ia

 

Tiyonda Brothers,
Plaintiff,
Vs.

Kathy Hudak,

Barbara Ann Kraner

Travelers Insurance
Defendants,

Complaint and Injunction Request

 

Plaintiff Tiyonda Brothers brings forth the following cause of action and alleges the following:

1. On September 17th 2015 Tiyonda Brothers and Barbara A. Kraner Enter into a verbal
agreement whereas Barbara Kraner agrees to co-sign a 2012 Chevy equinox (Vin
2GNFLEEK 0C6335867) for her granddaughter Tiyonda Brothers. The original creditor
was Santander Consumer USA. (See Exhibit A)

2. The vehicle was refinanced through PSECU with Barbara Kraner’s name only, Tiyonda

Brothers name was removed without Tiyonda Brothers consent.
(See Exhibit B & Exhibit C)

3. Tiyonda Brothers made monthly payments of 280-300 each month and paid the required
full coverage insurance by the year of approx $600 as a driver under the policy of

Barbara A. Kraner to Barbara A. Kraner. (See Exhibit D1-D7, Exhibits E-R, & Exhibits
18-28)

4. On August the 4th 2017 Kathy Hudak informed Tiyonda Brothers that Kathy Hudak and
2 of the sisters (Audrey Merk and Kimberly Bleakney) now had power of attorney over
Barbara Kraner’s affairs and requested Tiyonda Brothers to refinance the loan into
Tiyonda Brother’s name only or pay off the 2012 Chevy Equinox.

5. On Aug. 4, 2017 Tiyonda was at her grandma Barbara Kraner’s house. Tiyonda Brothers
and Kathy Hudak went over the payment records. Kathy Hudak was indirectly implying
concern that Tiyonda Brothers wasn’t making her payments, when in fact, Tiyonda
10.

11.

12.

13.

Case 2:20-cv-01928-RJC Document 1-1 Filed 12/11/20 Page 8 of 12

Brothers had overpaid. Tiyonda Brothers was still making the payments to Barbara
Kraner. (See Exhibit E)

Tiyonda Brothers tried to refinance the loan with multiple companies to oblige the aunts
requests, but was unsuccessful. Kathy Hudak and sisters even asked Tiyonda Brother’s
mother Barbara J. Kraner to refinance her home to pay off the vehicle without Tiyonda
Brothers knowledge. This ongoing motive to get the 2012 Chevy Equinox out of Barbara
A. Kraner’s name is solely to benefit the power of attorney holders financial interests in
their mother Barbara A. Kraner’s estate upon her death.

Since this was not the original agreement between Tiyonda Brothers and Barbara A.
Kraner, Tiyonda Brothers continued to make monthly payments on the 2012 Chevy
Equinox from 9/2015 thru 7/2020 and the Insurance approx $600 was paid by the year,
every April. (See Exhibits D1-D7, Exhibits E-R & Exhibits 18-28)

Tiyonda Brothers had 2 prior insurance claims involving deer, that Barbara Kraner
instructed Travelers insurance company to deal with Tiyonda Brothers directly since
Tiyonda was the actual owner and driver of the vehicle. (See Exhibits 46 & 47)

In July of 2020 Tiyonda Brothers was in a car accident in the 2012 Chevy Equinox. Since
this was the 3rd accident in the 2012 Chevy Equinox, Travelers Insurance did not want
to honor the claim for the damages.

Kathy Hudak saw this as an opportunity to get the vehicle paid off and advised Travelers
insurance not to speak with Tiyonda Brothers and not to honor the claim. Tiyonda is not
aware of this yet. Travelers acted in bad faith seeking only their own interests and

neglecting their duty of care and contract to Tiyonda Brothers as the driver on the policy.
(See Exhibit S)

Tiyonda Brothers provided Travelers Insurance estimates for the damages of both
vehicles. The estimate is $3249.91 for the 2012 Chevy Equinox, and $3,823.26 for the
other vehicle. Travelers first stalls the claim, stating investigation purposes, then sends an
adjuster out supposed to be for both vehicles, arrives and says it’s only for the 2012
Chevy Equinox, then Travelers insists on totaling the 2012 Chevy Equinox, going
against their own policy of the damage needing to be 70-80% of the vehicle value. Even
after receiving copies of the estimates from G.O. Crivelli Collision Center. (See Exhibit T
& Exhibit U)

G.O. Crivelli Collision Center owner has similar damage tool assessment on his
computer, Tiyonda Brothers spoke with him again and advised him Travelers was trying
to total the vehicle. The owner physically showed Tiyonda Brothers that by Travelers

own metric policy, there’s no way Travelers could total the vehicle in good faith because
the metrics were about 45-55% at best.

Tiyonda Brothers and Kathy Hudak then get into a disagreement over the insurance
because Kathy Hudak insisted that her power of attorney after the fact, meant that Kathy
14.

15.

16.

17.

18.

Case 2:20-cv-01928-RJC Document 1-1 Filed 12/11/20 Page 9 of 12

could “technically” make the decisions on the 2012 Chevy Equinox. Kathy Hudak’s
blatant disregard of the impact her actions and decisions have caused for Tiyonda
Brothers and family as Tiyonda Brothers is the sole provider of 3 children and living
check to check. Kathy Hudak knew the 2012 Chevy Equinox was Tiyonda Brothers only
transportation to work. All parties agree Tiyonda Brothers made every payment for the
2012 Chevy Equinox and the required full coverage insurance through Travelers. Kathy
Hudak cashed the July vehicle payment after the accident. (See Exhibit 9)

Kathy Hudak and Travelers conspired to total the vehicle, even though Tiyonda Brothers
repeatedly tells them both, absolutely not, it is not in Tiyonda Brothers best interest.
Travelers Insurance sent Copart Salvage to retrieve the 2012 Chevy Equinox from
Tiyonda Brothers residence, this is how Tiyonda Brothers learns that Travelers is trying
to total the vehicle. Travelers insurance never informed Tiyonda Brothers. Copart
Salvage contacted Tiyonda Brothers because the vehicle was blocked in. Tiyonda
Brothers advised Copart of the legality of the situation and adamantly expressed they are
not to come on the property and remove the vehicle. Copart did not retrieve the vehicle.
(See Exhibits P, S82, Exhibits 5, 8, 10, 11 & 12)

Tiyonda Brothers contacted Pennsylvania Insurance Department to investigate the claim.
Pennsylvania Insurance Department found that Ms. Kraner advised Travelers not to speak
with Tiyonda Brothers, sending the investigation findings to Tiyonda Brothers via mail
and email. Travelers Insurance lied to Pennsylvania Insurance Department stating
Tiyonda Brothers was not a party to the insurance contract, when in fact Tiyonda
Brothers was listed as the only driver of the 2012 Equinox under Barbara A. Kraner’s
policy. Travelers Insurance further advised Tiyonda Brothers to turn the claim in to the
Insurance company of the vehicle Tiyonda struck in another attempt to avoid paying the

claim, violating standards for prompt, fair and equitable settlements. (See Exhibit V &
Exhibit 5)

Tiyonda Brothers advised Kathy Hudak and Travelers Insurance since they refuse to
honor the claim, discuss the claim with Tiyonda Brothers or come to an agreement with
Tiyonda Brothers, the only person rightfully authorized to make decisions about the
vehicle, Tiyonda Brothers would fix the damage out of pocket. Tiyonda Brothers made
the repairs out of pocket and advised Kathy Hudak that the vehicle payments would be
held until the matter was resolved through court proceedings. (See Exhibit 16 & Exhibits
W,X,Y & Exhibits 29-45)

Tiyonda Brothers was awaiting the outcome of the investigation by the Pennsylvania
Department of Insurance and needed the vehicle repairs to be completed to have an
accurate total of the out of pocket loss before bringing forth a lawsuit. The final two parts
for the 2012 Chevy equinox totaling $200 was ordered and paid for today December 4th,
2020. (See Exhibit V)

Tiyonda Brothers had to rent a vehicle to get to work at the United States Post Office in
Warrendale , Pa. approx 70 miles per day, in order to not be terminated due to the delay
of insurance claim. Tiyonda Brothers rented a vehicle. Total cost of rental $2757.27 +
19.

20.

21.

22.

23.

24.

25.

Case 2:20-cv-01928-RJC Document 1-1 Filed 12/11/20 Page 10 of 12

896.30 = $3653.67. Tiyonda Brothers paid $3000 to Michael Williams to fix 2010 Chevy
Camaro (the other vehicle in the accident). Total for 2012 Chevy Equinox to be fixed was
approx $3000. (See Exhibits W, X & Y)

Tiyonda Brothers was almost evicted, eviction notice dated Oct 15, 2020 due to the
financial hardship placed due to Travelers Insurance refusing to honor the claim and
Kathy Hudak’s deception in attempt to get 2012 Chevy Equinox out of Barbara A.
Kraner’s name. (See Exhibit Z)

Tiyonda Brothers learns Kathy Hudak and Barbara A. Kraner had gone to the police and
courts in attempt to remove the vehicle from Tiyonda Brothers, when they were advised
that this is a civil matter and needs to go to court, decide to continue to take matters into
their own hands by having PSECU tow the vehicle anyway.

Once the vehicle was almost totally repaired, Kathy Hudak had PSECU tow the vehicle
from Tiyonda Brothers property and will not give Tiyonda Brothers any information
about the vehicle or the option to pay the remaining payments directly to bank, make it
right with the bank or pay the vehicle off. This constitutes malice. Payments made by
Tiyonda Brothers on vehicle from 2015 until July 2020 total est $17,000. This does not
include maintenance and upkeep or remaining balance. (See Exhibits 41-44 & Exhibit
13)

Tiyonda Brothers paid for 2012 Chevy Equinox until the balance was almost paid off,
approx remaining balance is $6,500 approx. Original cost of vehicle was approx $25k.
Kathy Hudak conspired with PSECU to steal the vehicle from Tiyonda Brothers
driveway. The vehicle was stolen Dec. 4, 2020. (See Exhibit 1)

Travelers Insurance acted in bad faith, first stating Tiyonda Brothers was not listed on the
insurance policy and then by violating their own Insurance Policy of the vehicle damage
needing to be between 70-80% loss of total value of the vehicle before totaling a vehicle.
Tiyonda Brothers advised Travelers Insurance and sent copies of estimates showing the
vehicle repair cost of approx. $3,200, the book value was estimated approx. $8,500
without factoring the new power train, rebuilt front end and new paint. Tiyonda Brothers
got 2 extremely low estimates to be fair. The last accident, Preston fixed the vehicle and
charged more to fix the 2012 Chevy Equinox than these 2 estimates combined.

(See Exhibit V, Exhibits 2-7, Exhibit 8 and Exhibits 46 & 47)

Travelers Insurance was advised by Tiyonda Brothers that Tiyonda Brothers was at fault
for the accident, Travelers Insurance refused to honor the claim at all, using the power of
attorney as reasoning, even though Travelers had honored 2 claims prior speaking only to
Tiyonda Brothers to resolve the prior claims in previous years, after said power of
attorney, the 2cd previous claim being approx. 1 year before on the 2012 Chevy Equinox,
thus the reason given is without substance. (See Exhibits 46 & 47)

The 2012 Chevy Equinox was unique in value to Tiyonda Brothers since there was a
whole new power train put in, meaning the mileage on the engine did not match the
26,

27,

28.

29,

30.

31,

Case 2:20-cv-01928-RJC Document 1-1 Filed 12/11/20 Page 11 of 12

odometer. The front end of the vehicle was rebuilt twice and the vehicle was recently

repainted due to the July 2020 accident. The interior of the vehicle was immaculate.
(See Exhibits 41-44 & 48-50)

Tiyonda Brothers seeks rembursement of out of pocket loss in the amount of $26, 453.67
+ Traded vehicle. In addition to loss of 4 months of paid vehicle insurance through
Travelers paid up until April 2021. Tiyonda Brothers encurred vehicle rental costs
totaling $2,757.27, total vehicle repair costs of , bounce check fees $60 due to
rental company debiting the added $896.30 on 11/9/2020 without consent from my
account in turn bouncing rent check. Tiyonda Brothers has not factored in every single
part cost, lost wages, or extreme stress and inconvenience. (See Exhibit Y)

The vehicle was stolen from Tiyonda Brothers driveway Dec 4, 2020. Tiyonda Brothers
contacted both Barbara A. Kraner and Kathy Hudak Dec 4, 2020 and offered to pay the
remaining payments of vehicle directly to PSECU bank. Tiyonda Brothers contacted
PSECU directly on Dec. 4, 2020, PSECU refuse to discuss any vehicle info without
Barbara A Kraner’s consent. Tiyonda Brothers repaired the vehicles out of pocket due to
Travelers claim denial, failure to evaluate and negotiate the claim with Tiyonda Brothers.
Travelers Insurance and Kathy Hudak with the assistance and compliance of Barbara A.
Kraner, conspired to do irreparable harm to Tiyonda Brothers leaving Tiyonda Brothers
without a vehicle. (See Exhibit 13, 14 & 15)

Tiyonda Brothers contacted PSECU again on Dec 5, 2020 and spoke with Becky teller
#798. Becky advised Tiyonda Brothers that because this is the first repossession, the past
due balance and repo fee of $525.00 need to be paid ASAP to release the vehicle but
either Barbara Kraner or Kathy Hudak or any other authorized person with power of

attorney must inform PSECU that they can talk with Tiyonda Brothers to release it. (See
Exhibit 13)

Tiyonda Brothers spoke with Audrey Merk (sister of Kathy) who also holds financial
power of attorney on behalf of Barbara A. Kraner, on Dec. 9, 2020. Audrey Merk refuses
to rectify the wrongdoing, refuses the return of the 2012 Chevy Equinox. Audrey Merk
advised Tiyonda Brothers that the vehicle will be sent to auction on Dec. 22, 2020.
Audrey stated that Travelers insurance claims to have financial interest in the vehicle.
Tiyonda Brothers advised Audrey Merk that Tiyonda Brothers repaired the damaged
vehicle out of pocket, thus the actions continuing to be taken by Travelers Insurance,

Kathy Hudak, and Barbara A. Kraner are deceptive, fraudulent and wonton. (See Exhibit
51& 52)

The original agreement was between Barbara A. Kraner and Tiyonda Brothers. Kathy
Hudak’s power of attorney after the fact, trying to change the original terms of Barbara

A. Kraner and Tiyonda Brothers agreement was a breach of contract in itself. (See
Exhibit A)

Tiyonda Brothers has the only real interest in the vehicle since Tiyonda Brothers was the
sole payer of the vehicle, Tiyonda Brothers has no vehicle, Tiyonda Brothers has already
Case 2:20-cv-01928-RJC Document 1-1 Filed 12/11/20 Page 12 of 12

missed work days throughout the course of this entire ordeal. Tiyonda Brothers has been
left without any form of transportation to work at the United States Post Office.

Request for Relief
WHEREFORE, the plaintiff requests:

Request for emergency injunction to stop the auction process by either Travelers Insurance or
PSECU Credit Union pending the outcome of the court proceedings.

Return 2012 Chevy Equinox to Tiyonda Brothers

Compensation for all out of pocket monetary expenses incurred, any other damages according to
proof; And any further relief which the court may deem appropriate.

Demand for Jury Trial

Plaintiff hereby request a jury trial on all issues raised in this complaint.

Dated | A-||-2Ada

Auanerd. (Qnathys

Signature

By: Tiyonda Brothers
